                       Case 5:16-cv-05820-EJD Document 132-7 Filed 03/26/19 Page 1 of 2



                  SAMUEL G. LIVERSIDGE (SBN 180578)
                    sliversidge@gibsondunn.com
              2   RODNEY J. STONE (SBN 145405)
                    rstone@gibsondunn.com
              3   GIBSON, DUNN & CRUTCHER LLP
                  333 South Grand Avenue
             4    Los Angeles, California 90071-3197
                  Telephone: (2 13) 229-7365
              5   Facsimile: (213) 229-6365

              6   Attorneys for Defendant
                  HP INC.
              7
              8                                UNITED STATES DISTRICT COURT

              9                              NORTHERN DISTRICT OF CALIFORNIA

            10

            11                                                      CASE NO. 5: 16-cv-05820-EJD-SVK
                  IN RE HP PRINTER FIRMWARE UPDATE
            12    LITIGATION                                        CERTIFICATE OF SERVICE OF
                                                                    UNREDACTED UNDER SEAL FILING VIA
            13                                                      ELECTRONIC MAIL
            14

            15

            16

            17

            18

            19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson , Dunn &
Crutcher LLP
                               CERTIFICATE OF SERVICE OF UNREDACTED UNDER SEAL FILING VIA ELECTRONIC MAIL
                                                      CASE No. 5: I 6-CV-5 820-EJD-SVK
                      Case 5:16-cv-05820-EJD Document 132-7 Filed 03/26/19 Page 2 of 2


             1          I, Wesley Sze, declare as follows:

             2          I am emplo yed in the County of Santa Clara, State of California. I am over the age of eighteen

             3   years and am not a party to this action. My business address is 1881 Page Mill Road, Palo Alto, CA

             4   94304, in said County and State. On March 26, 2019, I served the following documents:

             5          DEFENDANT HP INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                        ATTORNEYS' FEES, COSTS, AND SERVICE AWARDS {UNREDACTED VERSION
             6          OF DOCUMENT SOUGHT TO BE SEALED]
             7          EXHIBIT 1 TO DECLARATION OF SAMUEL G. LIVERSIDGE (EXCERPTS OF
                        TRANSCRIPT OF DEPOSITION OF MATTHEW BARKLEY) {UNREDACTED
             8          VERSION OF DOCUMENT SOUGHT TO BE SEALED]
             9   upon the following individuals at their email addresses listed below:

           10
                        GIRARD SHARP LLP                               LAW OFFICES OF TODD M.
           11           Daniel C. G irard                              FRIEDMAN, P.C.
                          dgirard@girardsharp.cam                      Todd M. Friedman
           12           Jordan Elias                                    (friedman@taddflaw. cam
                         j elias@girardsharp. corn                     Adrian R. Bacon
           13           Elizabeth A. Kramer                             abacan@taddffow. cam
                          ekramer@girardsharp. corn
           14
                                                                       KARONLLC
           15           JOSEPH SA VERI LAW FIRM, INC.                  Daniel R. Karon
                        Joseph R. Saveri                                 dkaran@karanllc. cam
           16            jsaveri@saverilawfirm. cam
                        Nicomedes S. Herrera                           HENINGER GARRISON DAVIS, LLC
           17             nherrera@saverilawfirm. cam                  Taylor Bartlett
                        Kyla J. Gibboney                                taylor@hgdlawfirm. cam
           18
                          kgibbaney@saverilawfirm. cam
           19
                        I declare under penalty of perjury that the foregoing is true and correct.
           20

           21    Dated: March 26, 2019

           22
           23

           24

           25

           26

           27

           28

Gibson. Dunn &
Crutcher LLP
                               CERTIFICATE OF SERVICE OF UNREDACTED UNDER SEAL FILING VIA E LECTRONIC MAIL
                                                      CASE No. 5: I 6-CV-5820-EJD-SVK
